Notice of Pre-AIA  or AIA  Status
	Claims 1-20 have been examined.

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Moghaddam, et al. (Patent Number: 10,176,434 B2; Dated: 08 JAN 2019; Class: 706; Subclass: 012).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  The tables below compare the claims of the instant application and the claims of U.S. Patent No. 10,176,434 B2.

Claim 1
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note
one or more hardware processors and a memory to store instructions that, when executed by the one or more hardware processors 
Claim 1
one or more hardware processors and a memory to store instructions that, when executed by the one or more hardware 

obtaining at least one of a suggestion or a defect report
Claim 1
obtaining at least one of a suggestion or a defect report

determining a set of one or more lexical patterns associated with the at least one of the suggestion or the defect report
Claim 1
determining a set of one or more lexical patterns associated with the at least one of the suggestion or the defect report;

identifying, using the set of one or more lexical patterns, one or more candidate feedback items of the plurality of feedback items that are one or more of a candidate suggestion and a candidate defect report; and
Claim 1
identifying using the distance learning model one or more candidate feedback items of the plurality of feedback items that are one or more of a candidate suggestion and a candidate defect report; and

causing generation of a user interface to be displayed on a client device that includes a first pane and a second pane, wherein the first pane includes at least one selectable item corresponding to at 
Claim 1
generating a user interface to be displayed on a client device that includes a first pane and a second pane, wherein the first pane includes at least one selectable item corresponding to 




Claim 2
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

wherein the set of one or more lexical patterns are determined by applying a first machine-learning algorithm to a seed set of feedback items.

Claim 2
wherein the set of one or more lexical patterns are determined by applying a first machine-learning algorithm to a seed set of feedback items.





Claim 3
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

wherein the first machine-learning algorithm is a bootstrapping algorithm.

Claim 3
wherein the first machine-learning algorithm is a bootstrapping algorithm.





Claim 4
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

obtaining one or more of manually labeled relevant candidate suggestions and manually labeled relevant candidate defect reports.

Claim 4
obtaining one or more of manually labeled relevant candidate suggestions and manually labeled relevant candidate defect reports.





Claim 5
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

applying a first machine-learning technique to a subset of the relevant candidate suggestions to generate a classifying model for suggestions and applying a second machine-learning technique to a subset of the relevant candidate defect reports to generate a classifying model for defect reports.

Claim 5
applying a first machine-learning technique to a subset of the relevant candidate suggestions to generate a classifying model for suggestions and applying a second machine-learning technique to a subset of the relevant candidate defect reports to generate a classifying model for defect reports.





Claim 6
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note
classifying each of one or more of the relevant candidate suggestions as one of a valid suggestion and an invalid suggestion using the classifying model for suggestions and classifying each of one or more of the relevant candidate defect reports as one of a valid defect report and an invalid defect report using the classifying model for defect reports.


Claim 6
classifying each of one or more of the relevant candidate suggestions as one of a valid suggestion and an invalid suggestion using the classifying model for suggestions and classifying each of one or more of the relevant candidate defect reports as one of a valid defect report and an invalid defect report using the classifying model for defect reports.




Claim 7
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

identifying each of one or more snippets as one or more of a relevant suggestion snippet and a relevant defect snippet.

Claim 7
wherein the operations further comprise: identifying each of one or more snippets as one or more of a relevant suggestion 




Claim 8
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note
applying a first snippet extraction machine-learning algorithm to a subset of the relevant suggestion snippets to generate a suggestion snippet extraction model; and
Claim 8
applying a first snippet extraction machine-learning algorithm to a subset of the relevant suggestion snippets to generate a suggestion snippet extraction model; and

applying a second snippet extraction machine-learning algorithm to a subset of the relevant defect snippets to generate a defect snippet extraction model.
Claim 8
applying a second snippet extraction machine-learning algorithm to a subset of the relevant defect snippets to generate a defect snippet extraction model.



Claim 9
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note
applying the suggestion snippet extraction model to valid suggestions to generate one or more valid suggestion snippets;
Claim 9
applying the suggestion snippet extraction model to valid suggestions to generate one or more 

applying the defect snippet extraction model to valid defect reports to generate one or more valid defect report snippets.
Claim 9
applying the defect snippet extraction model to valid defect reports to generate one or more valid defect report snippets.



Claim 10
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

grouping the valid suggestion snippets and the valid defect report snippets by type into one or more groups.

Claim 10
wherein the operations further comprise: grouping the valid suggestion snippets and the valid defect report snippets by type into one or more groups.




Claim 11
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

applying a topic modeling technique to identify a top number snippets for each group of the one or more groups of valid suggestion snippets and valid defect report snippets based on a 

Claim 11
wherein the operations further comprise: applying a topic modeling technique to identify a top number snippets for each group of the one or more groups of valid suggestion snippets and 



Claim 12
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

generating a gist for each group that summarizes a topic for the group.

Claim 12
wherein the operations further comprise: generating a gist for each group that summarizes a topic for the group




Claim 13
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note
applying statistical measures and linguistic processing to create an explicative sentence that summarizes the topic associated with each group.


Claim 13
applying statistical measures and linguistic processing to create an explicative sentence that summarizes the topic associated with each group.




Claim 14
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

Claim 14
obtaining at least one of a suggestion or a defect report

determining, by at least one of one or more hardware processors, a set of one or more lexical patterns associated with the at least one of the suggestion or the defect report;
Claim 14
determining, by at least one of one or more hardware processors, a set of one or more lexical patterns associated with the at least one of the suggestion or the defect report;

identifying, using the set of one or more lexical patterns, one or more candidate feedback items of the plurality of feedback items that are one or more of a candidate suggestion and a candidate defect report; and
Claim 14
identifying using the distance learning model one or more candidate feedback items of the plurality of feedback items that are one or more of a candidate suggestion and a candidate defect report; and

causing generation of a user interface to be displayed on a client device that includes a first pane and a second pane, wherein the first pane includes at least one selectable item corresponding to at least one topic, wherein receiving a 
Claim 14
generating a user interface to be displayed on a client device that includes a first pane and a second pane, wherein the first pane includes at least one selectable item corresponding to at least one topic, wherein receiving a 



Claim 15
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note
wherein the set of one or more lexical patterns are manually determined.


Claim 15
wherein the set of one or more lexical patterns are manually determined.



Claim 16
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

wherein the set of one or more lexical patterns are determined by applying a first machine-learning algorithm to a seed set of feedback items.

Claim 16
wherein the set of one or more lexical patterns are determined by applying a first machine-learning algorithm to a seed set of feedback items.




Claim 17
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

manually labeling each of the one or more candidate feedback items as one or more of a relevant candidate suggestion and a relevant candidate defect report.

Claim 17
manually labeling each of the one or more candidate feedback items as one or more of a relevant candidate suggestion and a relevant candidate defect report.



Claim 18
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

applying a first machine-learning technique to a subset of the relevant candidate suggestions to generate a classifying model for suggestions and applying a second machine-learning technique to a subset of the relevant candidate defect reports to generate a classifying model for defect reports.

Claim 18
applying a first machine-learning technique to a subset of the relevant candidate suggestions to generate a classifying model for suggestions and applying a second machine-learning technique to a subset of the relevant candidate defect reports to generate a classifying model for defect reports.




Claim 19
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note

classifying each of one or more of the relevant candidate suggestions as one of a valid suggestion and an invalid suggestion using the classifying model for suggestions and classifying each of one or more of the relevant candidate defect reports as one of a valid defect report and an invalid defect report using the classifying model for defect reports.

Claim 19
classifying each of one or more of the relevant candidate suggestions as one of a valid suggestion and an invalid suggestion using the classifying model for suggestions and classifying each of one or more of the relevant candidate defect reports as one of a valid defect report and an invalid defect report using the classifying model for defect reports.



Claim 20
Instant Application
16/205,619
U.S. Patent No. 10,176,434 B2
Examiner's Note
obtaining at least one of a suggestion or a defect report;
Claim 20
obtaining at least one of a suggestion or a defect report;

determining a set of one or more lexical patterns associated with at least one of the suggestion or the defect report;
Claim 20
determining a set of one or more lexical patterns associated with at least one of the suggestion or the defect report;


Claim 20
identifying using the distance learning model one or more candidate feedback items of the plurality of feedback items that are one or more of a candidate suggestion and a candidate defect report; and

causing generation of a user interface to be displayed on a client device that includes a first pane and a second pane, wherein the first pane includes at least one selectable item corresponding to at least one topic, wherein receiving a selection of the at least one selectable item causes the second pane to display the identified one or more candidate feedback items that are grouped by the at least one topic.
Claim 20
generating a user interface to be displayed on a client device that includes a first pane and a second pane, wherein the first pane includes at least one selectable item corresponding to at least one topic, wherein receiving a selection of the at least one selectable item causes the second pane to display the identified one or more candidate feedback items that are grouped by the at least one topic.





Relevant Art
	Art that is relevant to this action, but not cited is the following:

	Zhang, et al., Random-Forests-Based Network Intrusion Detection Systems, IEEE TRANSACTIONS ON SYSTEMS, MAN, AND CYBERNETICS—PART C: APPLICATIONS AND REVIEWS, VOL. 38, NO. 5, SEPTEMBER 2008, pp. 649-659

Conclusion
            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.


            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
13 FEB 2021